Citation Nr: 0902035	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-40 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for post-
operative left shoulder dislocation.

2. Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1985 to August 1985 and from January 1987 to October 
1992.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO) that, in pertinent part, granted service 
connection for PTSD, rated 30 percent, effective March 6, 
2003.  A November 2005 rating decision increased the rating 
for PTSD to 50 percent, effective March 6, 2003.  As the 
veteran has continued to express dissatisfaction with the 50 
percent rating, and the rating is less than the maximum under 
the applicable criteria, the claim remains on appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The case was before the 
Board in February 2008 when it was remanded for further 
development.

The matter of the rating for PTSD is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action on his part is 
required. 


FINDING OF FACT

In March 2008, prior to the promulgation of a decision in the 
appeal, VA received notification from the appellant, through 
his authorized representative, that he intended to withdraw 
his appeal seeking a rating in excess of 20 percent for post-
operative left shoulder dislocation; there is no question of 
fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met; the Board has no further 
jurisdiction in the matter of the rating for a left shoulder 
disability.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  However, given the veteran's expression of 
intent to withdraw his appeal, further discussion of the 
impact of the VCAA is not necessary.

B. Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In a written statement received by VA in March 2008, the 
veteran, through his authorized representative, withdrew his 
appeal seeking an increased rating for post-operative left 
shoulder dislocation.  Hence, there is no allegation of error 
of fact or law for appellate consideration on this claim.  
Accordingly, the Board does not have jurisdiction to consider 
an appeal in this matter.


ORDER

The appeal seeking a rating in excess of 20 percent for post-
operative left shoulder dislocation is dismissed.



REMAND

On March 2008 VA examination, the veteran reported that he 
was unemployed and that VA had denied him vocational 
rehabilitation benefits.  As the veteran's Vocational 
Rehabilitation (Voc Rehab) folder had not been associated 
with the claims file, the Board obtained these records from 
the RO.  A review of the Voc Rehab file revealed an October 
2003 Rehabilitation Needs Inventory in which the veteran 
stated that the Social Security Administration (SSA) had 
declared him 100 percent disabled.  The fact that the veteran 
receives SSA disability benefits was not previously of 
record.  VA has a duty to assist the veteran in obtaining 
records from other federal government agencies where it has 
"actual notice" that these records exist.  Murincsak v. 
Derwinski, 2. Vet. App. 363, 369-70 (1992).  Hence, SSA 
records are considered to be constructively of record, and 
must be obtained, if available.

Notably, it also does not appear that the RO has reviewed the 
veteran's Voc Rehab folder in conjunction with his PTSD 
rating claim.  This evidence is pertinent to the matter at 
hand and the appellant has not waived initial AOJ 
consideration of this evidence.  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Hence, the RO will have an 
opportunity to review this evidence (along with the SSA 
records) on remand.

The RO updated the veteran's VA treatment records through 
April 2008.  As the record reflects the veteran continues to 
receive VA psychiatric treatment, the RO should again update 
his VA records on remand.

Accordingly, the case is REMANDED for the following:

1.	The RO should obtain from SSA copies of 
any decision regarding any claim for SSA 
disability benefits and copies of the 
record (particularly medical records) upon 
which any such claim was decided.  If 
those records are unavailable because they 
have been lost or destroyed, it should be 
so noted in the claims file.
2.	The RO should obtain copies of all 
records (that are not already associated 
with the claims file) of any VA treatment 
the veteran has received for PTSD since 
April 2008.

3.	The RO should undertake any other 
development suggested by the development 
ordered above, to include arranging for an 
examination.

4.	The RO should then re-adjudicate the 
claim (specifically including initial 
consideration of the evidence in the Voc 
Rehab file).  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his attorney the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


